Citation Nr: 1454287	
Decision Date: 12/09/14    Archive Date: 12/16/14

DOCKET NO.  11-05 448A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to service connection for bilateral hearing loss. 


REPRESENTATION

Appellant represented by:	Wisconsin Department of Veterans Affairs


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION


The Veteran, who is the appellant, had active military service from April 1972 to April 1974. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) located in Milwaukee, Wisconsin. 

In November 2013, the Board remanded this matter for further development.  The requested development was complied with and the matter is now ready for appellate review.  


FINDINGS OF FACT

1.  The Veteran was exposed to acoustic trauma in service. 

2.  The Veteran has provided credible lay evidence of continuity of bilateral hearing loss symptoms in service and since service.
 
3.  The Veteran's bilateral hearing loss had its onset in service.


CONCLUSION OF LAW

Resolving reasonable doubt in favor of the Veteran, the criteria for service connection for bilateral hearing loss are met.  38 U.S.C.A. §§ 1101, 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Assist and Notify

 The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014). 

The VCAA is not applicable where further assistance would not aid the appellant in substantiating his claim.  Wensch v. Principi, 15 Vet App 362 (2001); see 38 U.S.C.A. § 5103A(a)(2) (Secretary not required to provide assistance "if no reasonable possibility exists that such assistance would aid in substantiating the claim"); see also VAOPGCPREC 5-2004 (the notice and duty to assist provisions of the VCAA do not apply to claims that could not be substantiated through such notice and assistance).  In view of the Board's favorable decision on this claim, further assistance is not required to substantiate that element of the claim.

Hearing Loss

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a) (2014).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2014).  As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).

Hearing loss, if sensorineural in nature, is a "chronic disease" listed under 38 C.F.R. § 3.309(a); therefore, 38 C.F.R. § 3.303(b) applies.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service.  For the showing of "chronic" disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of "continuity of symptoms" after service is required for service connection.  38 C.F.R. § 3.303(b).

Additionally, where a veteran served ninety days or more of active service, and certain chronic diseases, such as sensorineural hearing loss, become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  Id. 

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385. 

The threshold for normal hearing is between 0 and 20 decibels, and higher threshold shows some degree of hearing loss.  The provisions of 38 C.F.R. § 3.385 do not require that hearing loss be shown as defined in that regulation at the time of separation from service, if there is sufficient evidence to demonstrate a relationship between the veteran's service and his current disability.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993). 

It is the defined and consistently applied policy of VA to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  38 C.F.R. § 3.102.

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the veteran.  See 38U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2014).

The Veteran maintains that his current hearing loss arises as a result of exposure to acoustic trauma in service.  The Veteran served as artillery man during his period of service.  The Veteran has been granted service connection for tinnitus based upon acoustic trauma in service.  As such, the Board finds that the Veteran was exposed to acoustic trauma in service.  

A review of the Veteran's service treatment records reveals that at the time of his November 1971 enlistment examination, decibels level readings of 20, 20, 10, -, 10 for the right ear and 25, 20, 10, -, 20 for the left ear were reported at 500, 1000, 2000, 3000, and 4000 Hertz.  The Board notes that the Veteran checked the "yes" box when asked if he had or had ever had hearing loss on November 1971 report of medical history.  While the Veteran was noted to have an elevated reading of 25 in the left ear at 500 hertz, the examiner found that the Veteran had no hearing defects at the time of the service entrance examination.  As a result, the Board finds that the Veteran was in sound condition at entry.  38 U.S.C.A. § 1111. 

Although the Veteran again reported having hearing loss on an August 1973 report of medical history, it was indicated in the "physician's summary" section that the Veteran reported that he had been partially deaf due to prematurity but that this had seen fixed by surgery.  There were no findings of hearing loss made by the examiner at that time.  No audiological testing was performed at the time of the Veteran's April 1974 service separation examination.  

Treatment records associated with the claims folder reveal that the Veteran complained of hearing loss as early as 1976 when hospitalized for other reasons.  Hearing loss was also noted in subsequent hospitalization records for other treatment.

In a June 1983 treatment record, the Veteran was noted to have had conductive hearing loss since 1974.  

In conjunction with his claim, the Veteran was afforded a VA examination in July 2010.  The examiner noted that the Veteran reported hearing loss, which he related to his period of service.  The examiner indicated that the Veteran felt this was related to his artillery exposure.  

Testing performed at that time was found to not be valid for organic thresholds or rating purposes.  The examiner noted that pure tones were considerably poorer than could be expected from speech reception thresholds.  It was observed that speech results obtained at threshold level would indicate much better hearing than was speech-demonstrated.  The examiner indicated that nonorganic loss was noted on examination.  

At the time of an August 2010 VA otolaryngology consult, it was noted that the Veteran reported having had hearing loss since 1973 when he was in the service.  He indicated that it had become progressively worse over the years.  Audiometric testing performed at that time revealed a bilateral symmetric sensorineural hearing loss which was moderate in the low frequencies and moderate to severe in the high frequencies.  The examiner indicated that it was associated with negative pressures and tympanograms with normal middle ear volumes and 96 percent word recognition.  The Veteran was noted to have extremely poor reliability on testing.  

An audiological consult performed the next day revealed bilateral sensorineural hearing loss which was moderately severe to profound from 250 through 8000 Hertz.  Air conduction testing revealed decibel level readings of 55, 50, 40, 60, and 65 in the right ear and 50, 50, 40, 45, and 65 in the left ear at 500, 1000, 2000, 3000, and 4000 Hertz.  The results were considered valid.  

At the time of a May 2011 VA otolaryngology examination, the examiner, a physician, indicated that the claims folder was available and had been reviewed.  The examiner noted that the Veteran reported having had loud explosions all around him on a frequent basis when serving in the military.  The Veteran further reported having had a slow steady decline in his hearing.  It was also noted that he had worked at a foundry for several years and that he had also worked in construction and other factory settings following service.  The Veteran reported wearing hearing protection at some of these jobs.  Following examination, the examiner rendered a diagnosis of bilateral symmetric high frequency hearing loss.  It was noted that he had evidence of hearing loss that was deemed reliable by the Tomah and Madison VA Medical Centers which showed bilateral sensorineural hearing loss.  The examiner noted that the Veteran had a history of significant noise exposure while in the military and recalled that his hearing loss started at that time.  It was observed that there was no exit audiogram so the examiner gave more weight to the Veteran's statements.  

The examiner stated that in his opinion the Veteran had noise exposure in the military that was enough to contribute to his current sensorineural hearing loss; however, the Veteran also worked in a foundry, in manufacturing plants, and in construction.  Given those noise exposures, it was at least as likely as not that those also contributed to his hearing loss.  The examiner stated that at this point, it was impossible for him to tell, without resorting to pure conjecture, what proportion of his current sensorineural hearing loss was due to military exposure and what was due to post-military occupational exposure.  

The Veteran was afforded an additional VA examination in July 2011.  The examiner, an audiologist, found the testing results to not be adequate for rating purposes.  It was indicated that the test results showed a mild to severe loss on the right, with essentially no response on the left.  It was observed that speech reception threshold and speech discrimination scores were considerably better than could be obtained with voluntary pure tones that the Veteran presented.  The examiner indicated that the test results showed a nonorganic loss on the left and a possible nonorganic component on the right.  

As to bilateral hearing loss, as noted above, exposure to in-service acoustic trauma has been shown. 

The Veteran's lay statements regarding exposure to noise in service and loss of hearing in service are found to be credible to the extent that they have been internally consistent and are also consistent with the circumstances of his service. 

With regard to the various opinions expressed above, the Board finds that they are at least in equipoise as to whether the Veteran currently has a hearing loss, and, if so, whether the hearing loss is related to his in-service noise exposure.  While the Veteran's audiometric scores have been deemed unreliable on two VA examinations, the Veteran was found to have valid hearing loss, based upon audiological examination performed in August 2010 and on audiometric testing performed at the time of the May 2011 VA examination.  Furthermore, the May 2011 examiner, a physician, indicated that it was at least as likely as not that the Veteran's in-service noise exposure contributed to his current hearing loss.  The Board does note that the examiner also indicated that the Veteran's post service noise exposure may have contributed to his hearing loss but stated that it was pure conjecture to try to proportion the loss.  

Therefore, the evidence demonstrates credible evidence of in-service acoustic trauma, continuous hearing problems since service, and medical nexus opinions that are in equipoise as to whether the Veteran currently has hearing loss that is related to his period of service.  For these reasons, and resolving reasonable doubt in the Veteran's favor, the Board finds that service connection for bilateral hearing loss is warranted.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.



	(CONTINUED ON NEXT PAGE)





ORDER

Service connection for bilateral hearing loss is granted.   




____________________________________________
K. J. Alibrando
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


